Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed November 24, 2004








Petition for Writ of Habeas Corpus Dismissed and
Memorandum Opinion filed November 24, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01078-CV
____________
 
IN RE ROBERT ANTHONY BROWN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 12, 2004, relator filed an
original petition for writ of habeas corpus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator requests that we order a reasonable
pretrial bond set, or alternatively, order him released from custody in cause
number 954657, 954724, 990261, and 990,262 pending in the 228th District Court
of Harris County.
The courts of appeals have no original habeas corpus
jurisdiction in criminal matters.  Tex. Gov=t. Code Ann. ' 22.221(d) (Vernon 2004); Dodson
v. State, 988 S.W.2d 833, 835 (Tex. App.CSan Antonio 1999, no pet.); Ex
parte Denby, 627 S.W.2d 435, 435 (Tex. App.CHouston [1st Dist.] 1981, orig.
proceeding).  Therefore, we are without
jurisdiction to grant habeas corpus relief.
Accordingly, we dismiss relator=s petition for writ of habeas corpus.





 
PER CURIAM
 
Petition
Dismissed and Memorandum Opinion filed November 24, 2004.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.